U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the quarterly period ended June 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to. Commission File Number 0-27689 Aviation Upgrade Technologies, Inc. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 33-0881303 (IRS Employer Identification No.) 1001 Christy Way, Fallbrook, CA 92028USA (Address of principal executive offices) (949) 499-6665 (Issuer's telephone number) 24040 Camino Del Avion, #A303, Monarch Beach, CA 92629USA (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox As of August 15, 2007 the Company had 11,457,750 shares of its $.001 par value common stock issued and outstanding. Transitional Small Business Disclosure Format: Yeso Nox 1 PART 1 FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Condensed Balance Sheet at June 30, 2007 3 Condensed Statements of Operations for the three and six month periods endedJune 30,2007 and 2006 4 Condensed Statements of Cash Flows for thesix month periods ended June 30, 2007 and 2006 5 Notes to Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Control and Procedures 10 PART 2 OTHER INFORMATION SIGNATURE 12 CERTIFICATIONS Attached 2 PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) AVIATION UPGRADE TECHNOLOGIES INC. Financial Position ASSETS As of As of June 30, June 30, 2007 2006 CURRENT ASSETS Cash $ 7,115 $ 353 Accounts receivable, net of allowance for doubtful accounts 16,187 19,075 Inventory 15,600 5,536 Prepaid expenses 3,996 6,553 Total Current Assets 42,898 31,517 NET PROPERTY & EQUIPMENT, Net 17,000 17,331 OTHER ASSETS Deposits - Total Other Assets - - TOTAL ASSETS $ 59,898 $ 48,848 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable - trade and operations $ 556,779 $ 633,743 Advance from a customer 67,581 7,829 Profit participation payable 12,255 Accrued payroll and other expenses 810,851 668,821 Due to related party 6,326 6,326 Loan payable, stockholder 422,473 363,748 Profit participation advances, net of amortization 97,044 99,195 Total Current Liabilities 1,973,309 1,779,662 TOTAL LIABILITIES 1,973,309 1,779,662 COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY (DEFICIT) Common stock ( $0.001 par value, 100,000,000 shares authorized; 11,457,750 shares issued and outstanding as of June 30, 2007 and 2006, respectively) 11,458 11,458 Additional paid-in capital 998,645 998,645 Retained earnings (deficit) (2,923,514 ) (2,740,917 ) Total Stockholders' Equity (Deficit) (1,913,411 ) (1,730,814 ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ 59,898 $ 48,848 See the accompanying notes to these condensed financial statements. 3 AVIATION UPGRADE TECHNOLOGIES INC. Statements of Operations Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, 2007 2006 2007 2006 REVENUES Sales $ 55,007 19,192 98,240 59,968 Total Revenues 55,007 19,192 98,240 59,968 COST OF REVENUES 28,645 20,209 43,075 51,665 GROSS PROFIT 26,362 (1,017 ) 55,165 8,303 OPERATING COSTS Operating expenses 87,123 63,518 140,326 144,708 Depreciation expense 4,333 4,333 8,665 8,666 Total Operating Costs 91,456 67,851 148,991 153,374 OPERATING INCOME (LOSS) (65,094 ) (68,868 ) (93,826 ) (145,071 ) OTHER INCOME & (EXPENSES) Profit participation expense (418 ) (354 ) (825 ) (896 ) Other income Forgiveness of debt Interest expense (7,365 ) (5,706 ) (14,324 ) (10,808 ) Total Other Income & (Expenses) (7,783 ) (6,060 ) (15,149 ) (11,704 ) NET INCOME (LOSS) $ (72,877 ) (74,928 ) (108,975 ) (156,775 ) BASIC EARNINGS (LOSS) PER SHARE $ (0.006 ) (0.007 ) (0.010 ) (0.014 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 11,457,750 11,457,750 11,457,750 11,457,750 See the accompanying notes to these condensed financial statements. 4 AVIATION UPGRADE TECHNOLOGIES INC. Statements of Cash Flows Six Months Ended June 30, June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ (108,975 ) $ (156,775 ) Adjustments to reconcile net loss to net cash provided (used in) by operating activities: Depreciation expense 8,665 8,666 Amortization of profit participation advances (825 ) (847 ) Changes in operating assets and liabilities: (Increase) decrease in accounts receivable 6,875 (10,812 ) (Increase) decrease in prepaid expenses and other assets (2,549 ) (775 ) (Increase) decrease in inventory (6,791 ) 2,198 Increase (decrease) in accounts payable and profit participation payable 42,761 (35,665 ) Increase (decrease) in due to related party - (676 ) Increase (decrease) in customer advance 52,981 Increase (decrease) in accrued payroll and payroll related liabilities 71,015 71,015 Net Cash Provided by (Used in) Operating Activities 63,157 (123,671 ) CASH FLOWS FROM INVESTING ACTIVITIES Advances from (repaid to) stockholder (46,497 ) 93,426 Purchase of property and equipment (16,999 ) - Refund of deposits - - Net Cash Provided by (Used in) Investing Activities (63,496 ) 93,426 CASH FLOWS FROM FINANCING ACTIVITIES Loans from stockholder - - Common stock subscribed - - Net Cash Provided by (Used in) Financing Activities - - Net Increase (Decrease) in Cash (339 ) (30,245 ) Cash at Beginning of Year 7,454 30,598 Cash at End of Year $ 7,115 $ 353 SupplementalCash Flow Disclosures: Cash paid during year for interest $ 14,324 $ 10,807 Cash paid during year for taxes $ - $ - See the accompanying notes to these condensed financial statements. 5 AVIATION UPGRADE TECHNOLOGIES, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) June 30, 2 NOTE A BASIS OF PRESENTATION The unaudited financial statements of Aviation Upgrade Technologies, Inc. (the “Company” or “AUT”) included herein have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-QSB and Article 10 of Regulation S-X.Accordingly, they do not include all of the information footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three month period ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ended December 31, 2007.For further information, refer to the financial statements and footnotes thereto included in the Company's Form 10-KSB for the year ended December 31, 2006. NOTE B - WARRANTS The following represents a summary of the warrants outstanding as of June 30, 2007 and 2006, respectively: June 30, 2007 June 30, 2006 Wtd Avg Wtd Avg Shares Ex Price Shares Ex Price Outstanding, beginning of period 150,000 $ 2.00 150,000 $ 2.00 Granted 0 0 0 0 Expired/forfeited/exercised 0 0 0 0 Outstanding, end of period 150,000 $ 2.00 150,000 $ 2.00 Weighted average fair value of warrants granted $ 0 $ 0 The outstanding warrants at June 30, 2007 and 2006 are all held by stockholders. NOTE C – STOCKHOLDERS’ DEFICIT Holders of the common stock do not have preemptive rights to purchase additional shares of common stock or other subscription rights.The common stock carries no conversion rights and is not subject to redemption or to any sinking fund provisions.All shares of common stock are entitled to share equally in dividends from sources legally available therefore when, as and if declared by the board of directors and, upon liquidation or dissolution of the Company, whether voluntary or involuntary, to share equally in the assets of the Company available for distribution to stockholders.The board of directors is authorized to issue additional shares of common stock on such terms and conditions and for such consideration as the board may deem appropriate without further stockholder action. 6 Each holder of common stock is entitled to one vote per share, either in person or by proxy, on all matters that may be voted on by the owners thereof at meetings of the stockholders.Since the shares of common stock do not have cumulative voting rights, the holders of more than 50% of the shares voting for the election of directors that can elect all the directors and, in such event, the holders of the remaining shares will not be able to elect any person to the board of directors. Most of the Company’s common stock is held by insiders and persons who acquired shares in private offerings. These are “restricted securities” as that term is defined in Rule 144 promulgated under the Securities Act.The Company has not declared or paid any dividends on its common stock to date, and there is no assurance that the Company will ever be able to pay dividends in the future. During the year ended December 31, 2006, no common stock was issued. During the three months ended June 30, 2007, no common stock was issued. NOTE D - LOSS PER SHARE The following is a reconciliation of the numerators and denominators of the basic and diluted loss per share computations: Three Months Ended June 30, June 30, 2007 2006 Numerator for basic and diluted loss per share Net loss $ (72,877 ) $ (74,928 ) Denominator for basic and diluted loss per share Weighted average shares 11,457,750 11,457,750 Basic and diluted loss per share Net loss $ (0.006 ) $ (0.007 ) NOTE E – RELATED PARTY TRANSACTIONS Since its inception, AUT has not generated sufficient working capital to cover the cost of its operations.Therefore, its founder and Chief Executive Officer, Mr. Torbjörn B. Lundqvist (the “CEO”) has, from time to time, provided working capital through his privately-held marketing company (“the Marketing Company”).The Marketing Company pays certain liabilities on behalf of AUT which are charged back to AUT totals $10,190 and are included in accounts payable at June 30, 2007.All cash amounts additionally advanced to AUT as loan from the Marketing Company are reflected in loan payable, stockholder and total $422,473 as of June 30, 2007.The Company reimburses the Marketing Company for actual interest paid on these advances which ranges from nine percent (9%) to thirty percent (30%) per annum.Interest reimbursed on these advances totaled $7,365 for the three months ended June 30, 2006.All the payroll and related expenses recorded as of June 30, 2007 were owing to the CEO. 7 NOTE F– GOING CONCERN The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The Company’s financial position and operating results raise substantial doubt about the Company’s ability to continue. The Company has had insufficient operating revenue or profit since inception. The ability of the Company to continue as a going concern is dependent upon developing sales and obtaining additional capital and financing. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations Critical Accounting Policy and Estimates.Our Management's Discussion and Analysis of Financial Condition and Results of Operations section discusses our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of the condensed financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the condensed financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, management evaluates its estimates and judgments, including those related to revenue recognition, accrued expenses, financing operations, and contingencies. Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The most significant accounting estimates inherent in the preparation of our condensed financial statements include estimates as to the appropriate carrying value of certain assets and liabilities which are not readily apparent from other sources. The methods, estimates and judgments we use in applying these most critical accounting policies have a significant impact on the results we report in our consolidated financial statements. General.For the three months ended of June 30, 2007, we have generated $55,007 in revenue from the sale of our Air Alert Valve Cap product. In April 2001, we acquired from Torbjörn B. Lundqvist, our chief executive officer and one of our directors, the marketing rights to an electronic tire valve cap for airplanes and automobiles that blinks if the tire pressure falls below an initially calibrated level.Because the cost of insurance for marketing this item for airplane use is prohibitive given our current sales volume, we limit our production and marketing the product for automobiles. The product provides early warning of low pressure in tires which we believe will lead to safer travel in both these types of vehicles and better fuel efficiency in automobiles.Once the tire is inflated to the appropriate pressure, the initial tightening of the cap onto the valve stem makes the valve cap memorize the tire pressure.If the pressure in the tire drops by more than approximately four pounds per square inch, a red LED light will blink to indicate the need to check the tire pressure.The licensing agreement has a term of five years and requires the payment of a license fee equal to 12% of the monthly gross profit from sales of the tire valve cap.It also requires the reimbursement of research and development costs incurred by its founder and the payment of ongoing development costs during the term of the agreement.In addition, it stipulates the issuance of 50,000 shares of its common stock to one individual for efforts in co-designing the product and 1,000 shares of common stock to another individual for naming the product We are currently developing a new product called the Air Alert Valve Stem.We are using the same technology and a lot of the same parts as in the Air Alert Valve Cap but the components are baked into a valve stem designed for today’s tubeless tires.We have shown a mock up of the product at a trade show in Las Vegas, and we had a positive response primarily from tire and automobile dealers.This product will be primarily marketed to tire and automobile dealers but its release is dependent on successful testing and adequate financing to produce sufficient quantities of the finished product. 8 Liquidity and Capital Resources.The cash on hand as June 30, 2007 was $7,115, as compared to $353 as of June 30, 2006.Total current liabilities were $1,973,309 as of June 30, 2006, an $193,647 increase over the prior year balance of $1,779,662, represented primarily by accrued payroll, advances, and operating expenses.We had negative working capital of $1,930,411 as of June 30, 2007, and we had an accumulated deficit of $2,923,514 as compared to an accumulated deficit of $2,740,917 at June 30, 2006.We issued no common stock during the three months ended June 30, 2007.Our continued ability to operate is dependent upon the raising of additional capital to produce and market our product and sufficient sales; however, we cannot guarantee that additional funds could be raised on terms acceptable to us or that any level of sales will occur.If we are unable to satisfy our cash requirements through either product sales or additional raising of capital, we may have to cease operations, which could result in a loss to our investors. Results of Operations-Six Months Ended June 30, 2007 Compared to the Six Months Ended June 30, 2006 - During the six months ended June 30, 2007, we generated $98,240 in revenues from the sale of our product , as compared to $59,968 for the six months ended June 30, 2006. The revenue increase is mainly due to some overseas sales and increased sales to truck fleets of units with a 8-psi warning threshold.Total operating expenses for the six months ended June 30, 2007 were $140,326, as compared to total operating expenses for the six months ended June 30, 2006 of $144,708.The decrease in expenses resulted primarily from eliminating temporary office staff. We also had $4,475 in advertising and promotions expenses for the six months ended June 30, 2007, as compared to $0 for the same period in the prior year.In addition, our product liability insurance expense had decreased from$12,647 to $3,045for the six months ended June 30, 2006 and 2007 respectively.This decrease in insurance costs was due to the type of policy purchased.Instead of an insurance policy solely coveringproduct liability that we carried in 2006, we now carry a general business insurance policy which includes product liabilityand other types of coverage. Our patent expenses had increased from $2,895 during the six months period ended June 30,2006 to $5,931 for the six months ended June 30, 2007. This is due to the fact that some of our patents were issuedduring period and patent issuance fees were paid then. Therefore, for the six months ended June 30, 2007, our net loss was $108,975, as compared to a net loss of $156,775 for the six months ended June 30, 2006. Results of Operations-Three Months Ended June 30, 2007 Compared to the Three Months Ended June 30, 2006 - During the three months ended June 30, 2007, we generated $55,007 in revenues from the sale of our product compared to $19,192 for the three months ended June 30, 2006, due to an increase in marketing efforts.Total operating expenses for the three months ended June 30, 2007 were $91,456, compared to total operating expenses for the three months ended June 30, 2006 of $67,851.The increase resulted primarily from higher auditing, legal and professional fees due to addressing an SEC comment letter. Other changes were due to an increase patent fees since some of our patents were issued, and we needed to pay fees for those patentsIn the three months ended June 30, 2007, our net loss was $72,877 compared to a loss of $74,928 for the prior year period. Plan of Operation For Next 12 Months. With regard to the tire valve cap, we believe that our primary target market will consist of major vehicle fleets with a secondary focus on retailers and tire stores and manufacturers.Another target market we are actively pursuing is the overseas market, where we believe have gotten a lot of interest and inquiries into our product.We believe that the benefit of pursing the overseas market as compared to the domestic market, is that overseas customers usually pay by letters of credit. By getting paid by letters of credit, we have the advantage of not experiencing any negative cash flow issues at any stage of the transaction, i.e., waiting for payments to be received.A new stainless steel version of the valve cap is expected to be released in the 3rd quarter 2007 and that will have a version specifically designed for heavy duty trucks. With regard to the valve stem, we believe our primary target market are tire and automobile dealers, as well as auto and tire manufacturers, especially in Europe since Europe does not require new cars to be equipped with integrated tire pressure monitoring systems.We believe that the potential market for both the tire valve cap and the valve stem are large.The requirement for a warning system to detect low tire pressure is now implemented in all new 2008 passenger vehicles and light trucks in the United States.We believe this could eventually have the effect of reducing the domestic market segment for this product. Therefore we are making major efforts to penetrate the heavy duty truck market, where we believe there are no particular legal requirements for tire pressure monitoring systems, but where there is a high awareness of the disadvantages of low tire pressure. Competition for the electronic tire valve cap is limited.To our knowledge, there are only a few mechanical tire valve caps on the market which are sold by several companies under different brand names.Our review and testing of these products has indicated to us that they are unreliable and inefficient due to their mechanical nature.We have not seen any product like the Air Alert Valve Stem.Other solutions to the tire pressure problem facing the industry are currently directed toward interior warning signals which are significantly more expensive than our tire valve cap and valve stem, and therefore, not considered direct competition.We anticipate that we will compete on the basis of the technical features, quality of our products and price. 9 Our plan of operation is wholly dependent on our ability to generate revenues from the sale of our tire pressure monitoring products. Since 2003, we have had a contract with Union Power Information Ind. Co., LTD in the City of Shenzhen in China, which has the capability of producing up to several million Air Alert Valve Caps each month.Union Power is currently capable of producing about 1,500 Valve Caps for us each day; Union Power indicates that they can easily increase this number to meet our requirements.In the event that we were required to find another manufacturer for our product, due to the number of the such manufactures in China and Taiwan, we believe that locating and engaging an alternate manufacturing source for our product would be possible without any significant disruption to our retailers. In addition, we may be required to raise additional capital to fund our operations, and to continue to market, promote and sell the tire valve cap product.Such additional capital may be raised through public or private financing as well as borrowings and other sources.We cannot guarantee that additional funding will be available on favorable terms, if at all. We are not currently conducting any research and development activities, other than those activities related to the production of the electronic tire valve cap and valve stem. Mr.Lundqvist is our only employee.The loss of Mr.Lundqvist could have a material adverse effect upon our operations. Off-Balance Sheet Arrangements-There are no off balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. Forward Looking Statements - This Form 10-QSB contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements made by us involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of AUT to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Factors that could cause actual results to differ materially from the forward looking statements include, but are not limited to, risks associated with lack of significant operating history, international, national and local general economic and market conditions; the ability of us to sustain, manage or forecast our growth; adverse publicity; competition; changes in business strategy or development plans; business disruptions; the ability to attract and retain talented personnel; the ability to protect technology; and other factors referenced in this 10-QSB.Given these uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. We disclaim any obligation to forward-looking statements contained herein to reflect any change in our expectation with regard thereto or any change in events, conditions, circumstances or assumptions underlying such statements. Item 3. Controls and Procedures An evaluation was performed by the Company’s Chief Executive Officer/Chief Financial Officer of the effectiveness of the design and operation of the Company’s disclosure controls and procedures.Based upon that evaluation, the Company’s Chief Executive Officer/Chief Financial Officer concluded that as of June 30, 2007, the Company’s disclosure controls and procedures were effective and designed to ensure that material information relating to the Company would be made known to him by others. There have been no significant changes in the Company’s internal controls or in other factors that could significantly affect the internal controls subsequent to the last day they were evaluated. 10 PART II - OTHER INFORMATION Item 1. Legal Proceedings. Not Applicable. Item 2. Changes in Securities. None Item 3. Defaults Upon Senior Securities. Not Applicable. Item 4. Submission of Matters to a Vote of Security Holders. Not Applicable. Item 5. Other Information. Not Applicable. Item 6. Exhibits Exhibit 31 – Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 32 – Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 11 SIGNATURE In accordance with the requirements of the Exchange Act, the Registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AVIATION UPGRADE TECHNOLOGIES, INC. Date: August 16, 2007 By: /s/Torbjörn B. Lundqvist Torbjörn B. Lundqvist Chief Executive Officer 12
